 
Exhibit 10.83
 
AGREEMENT TO PURCHASE PARTICIPATION
 
(Temporary Credit and Liquidity Facility Program)
 
THIS AGREEMENT TO PURCHASE PARTICIPATION (“Participation Agreement”) is dated as
of [Date], and is by and among U.S. DEPARTMENT OF THE TREASURY (“Treasury”),
FANNIE MAE (“Fannie Mae”) and FEDERAL HOME LOAN MORTGAGE CORPORATION (“Freddie
Mac”) (together, the “GSEs”).
 
The meaning of capitalized terms not otherwise defined can be determined by
reference
to Section 1.1 of this Purchase.
 
RECITALS
 
A. The disruptions in housing markets, housing finance and capital markets over
the past several years have constricted the general availability of credit to
many different credit markets, particularly those related to housing;
 
B. The United States Congress, in enacting the Housing and Economic Recovery Act
of 2008, the Emergency and Economic Stabilization Act of 2008, the American
Recovery and Reinvestment Act of 2009 and other legislation provided Treasury
and other agencies of government with the authority, funding, and direction to
undertake credit support programs, with many of these programs directed
specifically at supporting housing markets and housing finance;
 
C. State and local housing finance agencies (“HFAs”) have a core mission of
providing (i) affordable mortgage financing for low and moderate income
households, especially first-time homebuyers, and (ii) financing for affordable
multifamily rental properties;
 
D. The National Council of State Housing Finance Agencies and the National
Association of Local Housing Finance Agencies requested assistance from Treasury
to meet their funding needs to continue support of their affordable housing
mission during this period of disruption in housing finance and that request has
been supported by market developments;
 
E. Treasury, Federal Housing Finance Agency (“FHFA”), Fannie Mae and Freddie Mac
entered into a Memorandum of Understanding, dated October 19, 2009, that sets
forth the mutual understandings and intentions of the parties with respect to
the proposal for Treasury to purchase certain GSE obligations and other
securities pursuant





--------------------------------------------------------------------------------



 



to Section 304(g) of the Federal National Mortgage Association Charter Act and
Section 306(l) of the Federal Home Loan Mortgage Corporation Act;
 
F. Treasury requested FHFA and the GSEs to help Treasury to design and implement
certain programs to facilitate financing for the HFAs to serve homebuyers and
low and moderate income renters, including the Temporary Credit and Liquidity
Facility Program (as defined in this Participation Agreement) contemplated in
this Participation Agreement;
 
G. The HFA described in the Participation Certificate issued pursuant to this
Participation Agreement (“HFA”) has issued the bonds described in Exhibit I
attached to the Participation Certificate (“Bonds”);
 
H. The HFA has requested the GSEs to issue their Standby Irrevocable Temporary
Credit Enhancement and Liquidity Facility providing credit enhancement and
liquidity support for the Bonds (“Temporary Credit and Liquidity Facility”);
 
I. On the terms and subject to the conditions set forth in this Participation
Agreement, Treasury desires to purchase from the GSEs and each of the GSEs
separately desires to sell to Treasury, a Participation interest in the GSE’s
portion of the Temporary Credit and Liquidity Facility; and
 
J. Each GSE and Treasury desire to set forth the terms and conditions under
which Treasury purchases and the GSEs sell, the Participations.
 
In consideration of these premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
 
ARTICLE I.
DEFINITIONS
 
SECTION 1.1  Definitions.  Capitalized terms used in this Participation
Agreement (including in the exhibits to this Participation Agreement) shall have
the meanings given to those terms in this Section 1.1 unless the context clearly
requires a different meaning.
 
“Advances” means amounts drawn on the Temporary Credit and Liquidity Facility as
Credit Advances or as Liquidity Advances.
 
“Amount Available” means the aggregate amount available to be drawn under the
Temporary Credit and Liquidity Facility as Advances from time to time. The
maximum Amount Available, as of the Effective Date, is set out in the
Participation Certificate.


2



--------------------------------------------------------------------------------



 



“Bank Bonds” means any of the Bonds that are tendered for purchase by a
bondholder and are the subject of a Liquidity Advance under the Temporary Credit
and Liquidity Facility and have not yet been remarketed to a new bondholder.
 
“Bond Default” means the occurrence of a default that may give rise to an
acceleration of some or all of the Bonds, or any event that may give rise to a
mandatory or special redemption or tender of some or all of the Bonds, under any
Transaction Document.
 
“Bond Documents” means the Bonds, the Indenture and all other documents,
instruments and agreements executed and delivered in connection with the
issuance, sale, delivery and/or remarketing of such Bonds, as each such
agreement or instrument may be amended, supplemented or restated from time to
time. If there is more than one issue and series of Bonds described in the
Participation Certificate, the Bond Documents means such documents as are
related to any one or more of such issues or series.
 
“Business Day” means any day other than:
 
(a) a Saturday or a Sunday;
 
(b) any day on which banking institutions located in the City of New York, New
York are required or authorized by law or executive order to close;
 
(c) any day on which banking institutions located in the city or cities in which
the principal office of the bond trustee is located are required or authorized
by law or executive order to close;
 
(d) a day on which the New York Stock Exchange is closed or on which banking
institutions located in the city in which the Remarketing Agent is located are
required or authorized by law or executive order to close; or
 
(e) any day on which either of the GSEs is closed.
 
“Credit Advance” means a “Credit Enhancement Advance” as such term defined in
the Temporary Credit and Liquidity Facility to pay debt service due on the Bonds
for which there are insufficient funds available under the related indenture.
 
“Credit Facility Documents” means the Reimbursement Agreement, the Temporary
Credit and Liquidity Facility and those other documents required by the GSEs
that evidence and secure the Temporary Credit and Liquidity Facility.
 
“Crossover Date” means the first date on which “Program Losses” equal or exceed
25/35ths of the “First Loss Limit” as those terms are defined and used in the
Uniform Loss Sharing Attachment.
 
“Decision Control” means the right of Treasury, on the one hand, or the GSEs, on
the other hand, to decide upon a course of action with respect to a default that
gives


3



--------------------------------------------------------------------------------



 



rise to an acceleration of the Bonds or the exercise by the GSEs of remedies
available to them under the Reimbursement Agreement or any of the other related
Transaction Documents.
 
“Effective Date” means the date the Participation Certificate is executed and
delivered.
 
“Expiration Date” means the date the Temporary Credit and Liquidity Facility
expires by its terms with respect to a series of Bonds. The scheduled Expiration
Date relative to each series of Bonds is set out in the Participation
Certificate.
 
“Facility Fee” means the Facility Fee payable by the HFA to the GSEs pursuant to
the Reimbursement Agreement.
 
“First Loss Limit” has the meaning given to that term in the Uniform Loss
Sharing Attachment.
 
“Funding Notice” means a written notice, in the form of the attached Exhibit B,
given by a GSE or the Program Administrator on behalf of the GSEs to Treasury’s
Financial Agent requesting the funding of Treasury’s participation in an Advance
made under the Temporary Credit and Liquidity Facility.
 
“Funding Payment” means the amount payable by Treasury to a GSE pursuant to
Section 3.2 on account of an Advance.
 
“GSE Rights” means all right, title and interest of the GSEs in and to:
 
(a) the Transaction Documents;
 
(b) all the real and personal property securing the obligations of the HFA under
any of the Transaction Documents; and
 
(c) all proceeds, products, substitutions, additions and replacements of any
collateral now or hereafter mortgaged, assigned or pledged under any of the
Transaction Documents, in all cases whether now existing or arising in the
future.
 
“GSE Security” means a security backed by one or more Bank Bonds issued by a
Trust and purchased by Treasury under the terms of this Participation Agreement.
 
“Liquidity Advance” means an advance under a Temporary Credit and Liquidity
Facility to pay for bond purchase tenders relating to the Bonds, which shall
include, without limitation, both a “Liquidity Advance” and a “Mandatory Tender
Advance” as such terms are defined in the Temporary Credit and Liquidity
Facility.
 
“Loss Calculation Date” has the meaning given to that term in the Uniform Loss
Sharing Attachment.


4



--------------------------------------------------------------------------------



 



“New Issue Bond Program” has the meaning given to that term in the Uniform Loss
Sharing Attachment.
 
“New Issue Bond Program Agreement” means an agreement relating to or entered
into under the New Issue Bond Program.
 
“Partial Guarantee” has the meaning given to that term in the Uniform Loss
Sharing Attachment.
 
“Participation” means a participation in the Temporary Credit and Liquidity
Facility purchased by Treasury pursuant to this Participation Agreement.
 
“Participation Amount” means the product of the Amount Available on the date of
issuance of the Temporary Credit and Liquidity Facility and the Participation
Percentage.
 
“Participation Certificate” means a certificate evidencing the participation
interests purchased by Treasury pursuant to this Participation Agreement and
issued by the GSEs to Treasury, and acknowledged by Treasury, which shall be in
substantially the form of Exhibit C hereto.
 
“Participation Fee” means the Participation Fee payable to Treasury pursuant to
Section 2.4 of this Participation Agreement.
 
“Participation Fee Rate” means the rate per annum set out in the Participation
Certificates.
 
“Participation Percentage” means the percentage interest of Treasury in the
Temporary Credit and Liquidity Facility which is 100% as specified in the
Participation Certificate.
 
“Party” and “Parties” means any party to this Participation Agreement.
 
“Program Administrator” means U.S. Bank National Association or such other party
as the GSEs may appoint from time to time as custodian, collection agent, paying
agent and administrator for the Temporary Credit and Liquidity Facility Program.
 
“Program Bonds” has the meaning given to that term in the Uniform Loss Sharing
Attachment.
 
“Program Losses” has the meaning given to that term in the Uniform Loss Sharing
Attachment.
 
“Participation Agreement” means this Agreement to Purchase Participation,
including, without limitation, the Exhibits to this Participation Agreement, as
it may be amended, restated or otherwise modified from time to time in writing
by the Parties.


5



--------------------------------------------------------------------------------



 



“Recovery” has the meaning given to that term in the Uniform Loss Sharing
Attachment.
 
“Reimbursement Agreement” means the Reimbursement Agreement among the GSEs, the
HFA and the bond trustee with respect to the Temporary Credit and Liquidity
Facility, as it may be amended, restated or otherwise modified from time to time
in writing in accordance with its terms.
 
“Stated Amount” means, with respect to each GSE separately, the stated amount of
such Temporary Credit and Liquidity Facility on the Effective Date as specified
in the Participation Certificate.
 
“Temporary Credit and Liquidity Facility” has the meaning given to such term in
the Recitals, together with any amendments, restatements or modifications
thereto.
 
“Temporary Credit and Liquidity Facility Program” means the Program of the GSEs’
and Treasury providing temporary credit and liquidity for certain variable rate
demand obligations of housing finance agencies, of which this Participation
Agreement and the related Temporary Credit and Liquidity Facility are a part.
 
“Transaction Documents” means the Bond Documents and the Credit Facility
Documents.
 
“Treasury’s Financial Agent” means JPMorgan Chase or such other party as
Treasury may appoint from time to time by notice to the GSEs and the Program
Administrator as its financial agent.
 
“Trust” means a trust established by a GSE which issues a GSE Security backed by
one or more Bank Bonds and a Partial Guarantee.
 
“Uniform Loss Sharing Attachment” means the Uniform Loss Sharing Attachment set
forth in Exhibit A attached to this Participation Agreement.
 
ARTICLE II.
PURCHASE OF PARTICIPATION IN CREDIT FACILITY
 
SECTION 2.1  Agreement to Purchase; Agreement to Sell.  Treasury agrees to
purchase from each of Fannie Mae and Freddie Mac and each of Fannie Mae and
Freddie Mac agrees, for and on behalf of itself only, to sell a participation in
such GSE’s portion of the Temporary Credit and Liquidity Facility (each a
“Participation”) as follows:
 
(a) Description of Participations.  The obligations of Fannie Mae and Freddie
Mac under the Temporary Credit and Liquidity Facility are several and not joint.
Each GSE is severally liable to the bond trustee for 50 percent, on a pro rata
basis, of each Credit Advance and each Liquidity Advance requested by the bond
trustee. The participation purchased by Treasury under this Participation
Agreement from Fannie Mae


6



--------------------------------------------------------------------------------



 



is a participation in Fannie Mae’s portion of the Temporary Credit and Liquidity
Facility. The participation purchased by Treasury under this Participation
Agreement from Freddie Mac is a participation in Freddie Mac’s portion of the
Temporary Credit and Liquidity Facility.
 
(b) Participation Percentages.  Fannie Mae’s portion of each Credit Advance or
Liquidity Advance is 50% and Freddie Mac’s portion of each Credit Advance or
Liquidity Advance is 50% as set forth in the Participation Certificate.
 
(c) Participation Certificate.  The purchase of the Participations shall be
evidenced by this Participation Agreement and the Participation Certificate.
Treasury’s purchase of the Participations takes effect fully upon the execution
of the Participation Certificate.
 
(d) Advances.  Treasury’s purchase of Participations includes the purchase of a
participation in each Credit Advance and each Liquidity Advance arising from
time to time under the Temporary Credit and Liquidity Facility. Treasury’s
participation shall attach immediately upon a GSE making its portion of the
related Advance.
 
(e) General Matters.  The Participations include an interest in the GSE Rights
of Fannie Mae and Freddie Mac, including, without limitation, the rights of the
GSE to be reimbursed by the HFA on account of such Advances, the right to be
paid interest, fees (but the Participation Fee shall be payable in the amount
set out in Section 2.4) and other amounts payable by the HFA from time to time
on account of such Advances and all remedies and other rights securing the HFA’s
obligations to make such payments.
 
SECTION 2.2  Nature of Purchases.  Treasury and each GSE, for and on behalf of
itself only, intend and agree that:
 
(a) the transactions contemplated by this Participation Agreement are, subject
to the terms of this Participation Agreement, purchases and sales of interests
in the Temporary Credit and Liquidity Facility;
 
(b) such purchases and sales shall not constitute a loan by Treasury to either
or both of the GSEs; and
 
(c) such purchases and sales shall not result in the creation of any joint
venture relationship between the GSEs and Treasury or between the GSEs.
 
With the Participations, Treasury shall have purchased a corresponding interest
in all rights, pledges, security interests and guaranties now or hereafter
granted to the GSEs with respect to the Temporary Credit and Liquidity Facility
under the Transaction Documents.
 
SECTION 2.3  Delivery of Participation Certificate.  Treasury will receive
original counterparts of this Participation Agreement and the Participation
Certificate executed by the GSEs as evidence of Treasury’s purchase of the
Participations, and


7



--------------------------------------------------------------------------------



 



Treasury will execute and deliver original executed counterparts of this
Participation Agreement and the Participation Certificate.
 
SECTION 2.4  Participation Fee.  Each GSE shall be obliged to pay to Treasury,
on a several and not on a joint basis, the Participation Fee from and including
the Effective Date to and including the Expiration Date. The Participation Fee
shall be paid solely from the proceeds of the Facility Fee received from time to
time by such GSE from the HFA and shall not be a direct recourse obligation of
either GSE to pay from any other resources of such GSE. The Participation Fee
shall be payable by each GSE at the Participation Fee Rate per annum on the
daily average of the Amount Available for which such GSE is obligated. The
Participation Fee will be payable in arrears by each GSE on the 25th day of the
month, or if such day is not a Business Day, then on the next following Business
Day thereafter (the “Payment Date”), commencing on first such date after the
Effective Date and ending on the Payment Date next following the Expiration
Date. The Participation Fee shall be calculated on the basis of the actual
number of days elapsed over a year of 365 or 366 day, as applicable.
 
SECTION 2.5  Facility Administration.  Each GSE shall administer its obligations
under its portion of the Temporary Credit and Liquidity Facility with the same
care, skill, prudence and diligence with which such GSE administers similar
credit and liquidity facilities for its own account, giving due consideration to
customary and usual standards of practice of prudent institutional commercial
lenders administering their own credit facilities, in each case acting in
accordance with applicable law, the terms of this Participation Agreement and
the applicable Transaction Documents.
 
SECTION 2.6  Notices of Default.  As soon as practicable, but in no event later
than seven Business Days following the day a GSE obtains actual knowledge of the
occurrence of any Event of Default under the Reimbursement Agreement, such GSE
shall provide, or cause to be provided, written notice to the other GSE and
Treasury’s Financial Agent of such event.
 
SECTION 2.7  Decision Control.  Treasury shall be entitled to exercise Decision
Control so long as the Crossover Date has not occurred and the GSEs shall be
entitled to exercise Decision Control on and after the Crossover Date. The
identity of the party having Decision Control shall not affect the obligations
of Treasury under this or any other Participation Agreement or under any New
Issue Bond Program Agreement. Treasury agrees to consult with the GSEs, and the
GSEs agree to make recommendations to Treasury with respect to the issues for
which Decision Control by Treasury is to be exercised. Conversely, the GSEs
agree to consult with Treasury, and Treasury agrees to make recommendations to
the GSEs with respect to the issues for which Decision Control by the GSEs is to
be exercised. Notwithstanding the foregoing, the party having Decision Control
shall have the unilateral right to make decisions regarding the exercise of
bondholder rights in respect of the Program Bonds.
 
SECTION 2.8  Savings Provision.  Notwithstanding anything in this Participation
Agreement to the contrary, (i) no GSE shall have any duties or obligations
except those


8



--------------------------------------------------------------------------------



 



expressly set forth in this Participation Agreement and in the applicable
Transaction Documents, and (ii) no GSE shall be subject to any fiduciary or
implied duties.
 
SECTION 2.9  Bank Bonds.
 
(a) Holding of Bank Bonds.  The making of a Liquidity Advance results in the
acquisition by the GSEs of one or more Bank Bonds. The GSEs currently intend to
instruct the Program Administrator to hold all Bank Bonds in custody and issue
custody receipts to each GSE representing such GSEs pro rata portion of the Bank
Bonds.
 
(b) Securitization of Bank Bonds.  Each GSE will supplement the Participation
Certificate by delivering one or more GSE Securities to Treasury backed by one
or more or all of any Bank Bonds then outstanding upon the written request of
Treasury. Treasury may not require the GSEs to securitize Bank Bonds more than
once in any calendar month. In responding to a request to securitize Bank Bonds,
the GSEs shall be allowed a period of not less than three weeks to effect the
securitization; provided, however, that neither GSE may be required to issue its
GSE Security on any day other than the last Business Day of a calendar month. In
the absence of a request by Treasury for a securitization of Bank Bonds, each
GSE may, at such time or times as it deems convenient, deliver one or more GSE
Securities to Treasury backed by one or more or all of any outstanding Bank
Bonds.
 
(c) Allocations.  Each GSE holding one or more Bank Bonds pursuant to this
Section or issuing a GSE Security backed by one or more Bank Bonds will be
entitled to an allocation of the interest payments received on the related Bank
Bonds. The GSE’s allocation will be an amount (“Allocation Amount”) equal to the
rate, per annum, of the Facility Fee payable by the HFA to the GSE on Bonds
which are not Bank Bonds (less the Participation Fee payable to Treasury
pursuant to Section 2.4) multiplied by the outstanding and unpaid principal of
the Bank Bonds for the number of days in the period of such calculation over a
year of 365 or 366 days, as applicable. Should the available amounts of interest
received on a Bank Bond at any time be less than the Allocation Amount payable
to a GSE, the GSE may charge such shortfall to payments of the Participation Fee
payable to Treasury under this Participation Agreement, payments of interest
received on all other Bank Bonds, payments received on any of the Program Bonds
under the New Issue Bond Program and to any Recovery under the Temporary Credit
and Liquidity Facility Program and the New Issue Bond Program.
 
ARTICLE III.
PAYMENT OBLIGATIONS
 
SECTION 3.1  Duplicate Tender and Draw Notices for Treasury.  The Transaction
Documents require the bond trustee to send to Treasury’s Financial Agent a copy
of each notice it sends to the GSEs with respect to any bondholder tender of
Bonds, any remarketing of such Bonds and any drawing on the GSEs of a Liquidity
Advance or a Credit Advance. Such notices will enable Treasury to receive
advance warning that it may be required to make a Funding Payment under
Section 3.2 should the tendered Bonds not be remarketed or a Credit Advance be
required.


9



--------------------------------------------------------------------------------



 



SECTION 3.2  Funding Notices.  Each time a GSE is required to make a Credit
Advance or a Liquidity Advance, such GSE shall deliver or cause the Program
Administrator to deliver a Funding Notice to Treasury’s Financial Agent to
request a Funding Payment from Treasury on account of such Advance. Any Funding
Notice may be jointly provided by or on behalf of the GSEs. Funding Notices
shall be delivered in accordance with Section 5.6 of this Participation
Agreement. Treasury shall make, or cause to be made, each Funding Payment in
immediately available funds to the Program Administrator for the account of the
GSEs to such account as the Program Administrator shall require. The Funding
Payment shall be due and payable not later than 2:00 p.m. Eastern time on the
Business Day the GSEs are required to make the related Advance; provided,
however, that if the Funding Notice is not received by Treasury’s Financial
Agent at or prior to 12:00 noon Eastern time on such day, payment shall be made
to the Program Administrator no later than 11:00 a.m. Eastern time on the next
following Business Day. The Funding Payment shall be in an amount equal to
Treasury’s Participation Percentage in the GSE’s Advance.
 
SECTION 3.3  Reduction of Amount or Withdrawal of Notice.  If, after giving a
Funding Notice to Treasury pursuant to Section 3.2 but before receiving a
Funding Payment, a GSE receives any reimbursement or payment from any other
source for the Advance, then the GSE shall promptly reduce or withdraw, as
applicable, the amount demanded in the Funding Notice or, if funds have been
received from Treasury with respect to such Funding Payment, the GSE shall
return to Treasury’s Financial Agent the applicable portion of such Funding
Payment.
 
SECTION 3.4  Other Amounts Payable to GSEs.  Each GSE (or the Program
Administrator on behalf of the GSEs) shall be entitled to withhold from any
funds received by the GSE pursuant to the Reimbursement Agreement, and shall not
be required to pay to Treasury, amounts required to reimburse such GSE for costs
and expenses of such GSE incurred in connection with the Temporary Credit and
Liquidity Facility, the Reimbursement Agreement or the Bonds.
 
SECTION 3.5  Payments by GSEs to Treasury.
 
(a) Payments Made with Respect to Advances.  Each GSE shall pay, or cause to be
paid, to Treasury its Participation Percentage of any amounts received from, or
on behalf of, the HFA or otherwise from any other source with respect to or
allocated to a Credit Advance or to a Liquidity Advance for which the GSE has
received payment from Treasury pursuant to Section 3.2. Each GSE may deduct, or
cause to be deducted, from such payments any amounts then owing to the GSE
pursuant to this Participation Agreement including, without limitation, its
accrued and unpaid Allocation Amounts. Such payments will be due on the 25th day
of the month, or if such day is not a Business Day, then on the next following
Business Day thereafter. Each GSE shall pay, or cause to be paid, all amounts
due under this subsection in immediately available funds to Treasury’s Financial
Agent.
 
(b) Payments Made with Respect to GSE Securities.  All distributions made with
respect to any GSE Securities issued by a GSE with respect to one or more


10



--------------------------------------------------------------------------------



 



Bank Bonds shall be made in accordance with the GSE’s policies and procedures
with respect to securities of that class. Each GSE may deduct its accrued and
unpaid Allocation Amounts and all other amounts due and payable to the GSE
hereunder prior to making such distributions.
 
ARTICLE IV.
LOSS SHARING
 
The Temporary Credit and Liquidity Facility which is the subject of this
Participation Agreement is a Temporary Credit and Liquidity Facility issued
under the Temporary Credit and Liquidity Facility Program. This Participation
Agreement is one of several Participation Agreements and Partial Guarantees (as
that term is defined in Exhibit A) subject to loss sharing as described in the
Uniform Loss Sharing Attachment, which is incorporated into this Participation
Agreement as if fully stated herein. The provisions of the Uniform Loss Sharing
Attachment apply fully to the Temporary Credit and Liquidity Facility which is
the subject of this Participation Agreement.
 
ARTICLE V.
MISCELLANEOUS
 
SECTION 5.1  Entire Agreement.  This Agreement sets forth the entire agreement
between the parties with respect to the subject matter of this Participation
Agreement. No statements, agreements or representations, oral or written, which
may have been made to the parties or any one or more of them, by any other party
or by any employee or agent of such other party on behalf of such party, with
respect to this Participation Agreement shall be of any force or effect except
to the extent stated in this Participation Agreement.
 
SECTION 5.2  Assignment Prohibited.  The identity of each of the Parties being
of material importance to each other Party, this Participation Agreement is made
on the condition that, except as otherwise expressly provided in this
Participation Agreement, no Party’s rights or obligations under this
Participation Agreement shall be assignable without the prior written consent of
the other Parties.
 
SECTION 5.3  Exclusivity.  This Agreement is intended for the sole and exclusive
benefit of the Parties to this Participation Agreement and not for the benefit
of, nor for the purpose of being relied upon by, any other person.
 
SECTION 5.4  No Joint Venture.  The execution of this Participation Agreement is
not intended to be, nor shall it be construed to be, the formation of a joint
venture or partnership between the parties; nor shall it be deemed to create any
relationship between the parties other than as expressly stated.
 
SECTION 5.5  Invalidity; Severability.  If any term, covenant or condition of
this Participation Agreement shall be held to be invalid, illegal or
unenforceable in any respect, this Participation Agreement shall continue in
full force and effect and shall be construed without the invalid, illegal or
unenforceable provision unless to so construe the


11



--------------------------------------------------------------------------------



 



Agreement would frustrate the intention of the parties in entering into this
Participation Agreement.
 
SECTION 5.6  Notices.
 
(a) Notices to the Parties.  All notices, directions, certificates or other
communications hereunder shall be sent by certified or registered mail, return
receipt requested, or by overnight courier addressed to the appropriate notice
address set forth below. Any such notice, certificate or communication shall be
deemed to have been given as of the date of actual delivery or the date of
failure to deliver by reason of refusal to accept delivery or changed address of
which no notice was given pursuant to this Section. Any of the parties hereto
may, by such notice described above, designate any further or different address
to which subsequent notices, certificates or other communications shall be sent
without any requirement of execution of any amendment to this Participation
Agreement. The notice addresses are as follows:
 

         
To Treasury:
  Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
      Attention:   Fiscal Assistant Secretary
re: Housing Finance Agencies Initiative
 
and
      Attention:   Assistant General Counsel
(Banking and Finance)
re: Housing Finance Agencies Initiative
 
To Fannie Mae:
  Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, D.C. 20016
      Attention:   Carl W. Riedy, Jr.
Vice President for Public Entities Channel,
Housing and Community Development
 
          and
      Attention:   Barbara Ann Frouman
Vice President and
Deputy General Counsel, Housing and
Community Development


12



--------------------------------------------------------------------------------



 



         
To Freddie Mac:
  Freddie Mac
1551 Park Run Drive
Mail Stop D4F
McLean, Virginia 22102
    Attention:   Mark D. Hanson
Vice President Mortgage Funding
 
and
      Freddie Mac
8200 Jones Branch Drive
Mail Stop 210
McLean, Virginia 22102
    Attention:   Joshua L. Schonfeld
Associate General Counsel


 
(b) Notices to Treasury’s Financial Agent.  Funding Notices may be sent to
Treasury’s Financial Agent by email to [          ]. Any other notices to
Treasury’s Financial Agent may be sent as follows:
 
(c) Notices to Program Administrator.  Notices may be sent to the Program
Administrator as follows:
 
In a notice to the Parties specifically captioned “Notice of Change of Address:”
 
(i) any Party may change its address;
 
(ii) Treasury or Treasury’s Financial Agent may change the address or other
contact information for Treasury’s Financial Agent; and
 
(iii) either GSE or the Program Administrator may change the address or other
contact information for the Program Administrator.
 
SECTION 5.7  Governing Law.  This Participation Agreement shall be governed by,
and interpreted in accordance with, Federal law not the law of any state or
locality. To the extent that a court looks to the laws of any state to determine
or define the Federal law, it is the intention of the parties to this
Participation Agreement that such court shall look only to the laws of the State
of New York without regard to the rules of conflicts of laws.

13



--------------------------------------------------------------------------------



 



SECTION 5.8  Binding Effect.  This Participation Agreement shall be binding
upon, and shall inure to the benefit of, the parties and their respective
successors and permitted assigns.
 
SECTION 5.9  Counterparts.  This Participation Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original of this
Participation Agreement.
 
SECTION 5.10  Amendments, Changes and Modifications.  This Participation
Agreement may be amended, changed, modified, altered or terminated only by a
written instrument or written instruments signed by the parties to this
Participation Agreement. Neither any course of dealing between Treasury and the
GSE nor any delay in exercising any rights under this Participation Agreement,
shall operate as a waiver of any rights of any of the parties under this
Participation Agreement. A waiver or consent given under this Participation
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
 
[The remainder of this page is intentionally left blank]


14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Participation Agreement as of
the dates hereinafter set forth.
 

                      FANNIE MAE
 
           
Date:
      By:                           Name:                           Title:      
           


S-1



--------------------------------------------------------------------------------



 



                      FEDERAL HOME LOAN MORTGAGE CORPORATION
 
           
Date:
      By:                           Name:                           Title:      
           

S-2



--------------------------------------------------------------------------------



 



                      DEPARTMENT OF THE TREASURY
 
           
Date:
      By:                           Name:                           Title:      
           



S-3



--------------------------------------------------------------------------------



 



EXHIBIT A
 
UNIFORM LOSS SHARING ATTACHMENT
 
The following is the Uniform Loss Sharing Attachment for the New Issue Bond
Program and the Temporary Credit and Liquidity Facility Program. This attachment
contains the provisions applicable to (i) Partial Guarantees relating to GSE
Securities issued from time to time under the New Issue Bond Program and
(ii) Participation Agreements entered into from time to time and Partial
Guarantees relating to GSE Securities issued from time to time under the
Temporary Credit and Liquidity Facility Program.
 
This Uniform Loss Sharing Attachment is attached to each Partial Guarantee and
each Participation Agreement.
 
Section 1  Definitions.  In this Attachment and in any agreement or other
document to which this Attachment is attached, all capitalized terms have the
meanings given to those terms in this Section 1 unless the context or use
clearly indicates a different meaning. Any capitalized term used in this
Attachment but not defined in this Exhibit shall be used as defined in the
agreement or other document to which this Exhibit is attached. The following
terms have the following meanings:
 
“Amount Available” has the meaning given to that term in each Temporary Credit
and Liquidity Facility.
 
“Bank Bonds” means any VRDOs that were tendered for purchase by a bondholder and
were put to the GSEs under a TCLF and have not yet been remarketed to a new
bondholder, whether or not the GSEs have issued GSE Securities backed by such
Bank Bonds.
 
“Bonds” means, as the case may be, VRDOs, Bank Bonds and New Issue Bonds.
 
“Credit Advance” means an advance under a TCLF to pay debt service due on VRDOs
for which there are insufficient funds available under the related indenture.
 
“Event of Default” means an “event of default” as such term is defined in the
related bond indenture for the underlying bonds.
 
“Fannie Mae” means the Federal National Mortgage Association, a
federally-chartered and stockholder-owned corporation organized and existing
under the Federal National Mortgage Association Charter Act, 12 U.S.C. § 1716 et
seq.
 
“First Loss Limit” has the meaning given to that term in Section 5.
 
“First Position Loss” means the amount of Program Loss to be borne by Treasury
under the Program. The First Position Loss is that portion of the Program Loss
that does not exceed the First Loss Limit.


A-1



--------------------------------------------------------------------------------



 



“Freddie Mac” means the Federal Home Loan Mortgage Corporation, a
shareholder-owned government-sponsored enterprise organized and existing under
the laws of the United States.
 
“Government-sponsored enterprise” or “GSE” means either or both Fannie Mae and
Freddie Mac.
 
“GSE Obligations” or “GSE Securities” are obligations and securities issued or
guaranteed, in whole or in part, by Fannie Mae or Freddie Mac including, without
limitation, Bank Bonds and New Issue Bonds and, with respect to the Temporary
Credit and Liquidity Facility Program, Participation Agreements.
 
“HFA” means a housing finance agency created by any of the States of the United
States or any possession, territory or commonwealth of the United States, or any
political subdivision thereof.
 
“Liquidity Advance” means an advance under a TCLF to pay for bond purchase
tenders relating to VRDOs.
 
“Loss Calculation Date” means the date as of which a Loss is calculated as
provided in Paragraph 6.
 
“MOU” means the Memorandum of Understanding among Treasury, Federal Housing
Finance Agency, Fannie Mae and Freddie Mac.
 
“Multifamily Credit Enhancement Program” means the Treasury program, distinct
and separate from the Programs, to purchase HFA bonds which are guaranteed by
the Credit Enhancement Agreement by either of the GSEs.
 
“New Issue Bond Program” means the program described in the New Issue Bond
Program Agreement.
 
“New Issue Bond Program Agreement” means one or more New Issue Bond Program
Agreements by and among Treasury and the GSEs, concerning the program for the
acquisition of GSE Securities backed by New Issue Bonds.
 
“New Issue Bonds” means, collectively, the single family bonds and multifamily
bonds which back GSE Securities purchased under the New Issue Bond Program
Agreement.
 
“Partial Guarantee” means a partial guarantee provided by a GSE (a) pursuant to
a GSE Security issued with respect to the Temporary Credit and Liquidity
Facility Program or (b) pursuant to a GSE Security issued with respect to the
New Issue Bond Program.
 
“Participation Agreement” means each Participation Agreement by and between
Treasury and the GSEs whereby the rights, duties and obligations of the Treasury
and the GSEs with respect to the Temporary Credit and Liquidity Facility Program
(including the terms of the Partial Guarantee) are set forth, as such agreements
are amended and supplemented.


A-2



--------------------------------------------------------------------------------



 



“Program” means either of the New Issue Bond Program or the Temporary Credit and
Liquidity Facility Program.
 
“Program Bonds” means New Issue Bonds and Bank Bonds.
 
“Program Losses” mean the aggregate of all Transaction Losses incurred under the
Temporary Credit and Liquidity Facility Program and the New Issue Bond Program.
 
“Recovery” means any payment or other amount received or recovered with respect
to a Transaction Loss. A Recovery excludes any amounts paid by a GSE to Treasury
with respect to a Second Position Loss or any amounts payable by Treasury to the
GSEs under any purchase agreement or participation agreement.
 
“Reimbursement Agreement” means each Reimbursement Agreement entered into among
an HFA, a bond trustee and the GSEs relative to a TCLF, as such Reimbursement
Agreements are amended and supplemented.
 
“Risk Rating” means the risk rating of an indenture under a Program.
 
“Second Position Loss” means that portion of Program Losses, if any, that is not
allocated to the First Loss Position. Any Second Position Loss will be allocated
to the Participation Agreements and Partial Guarantees in accordance with the
Uniform Loss Sharing Attachment.
 
“Secured Multifamily Loans” means loans that are secured by multifamily
properties.
 
“Temporary Credit and Liquidity Facility” or “TCLF” has the meaning given to
that term in the Participation Agreement.
 
“Temporary Credit and Liquidity Facility Program” means the Program described in
the Participation Agreement.
 
“Transaction Documents” means, collectively, the TCLF, the Reimbursement
Agreement and related Bond documents with respect to any series included in the
Temporary Credit and Liquidity Facility Program, as such documents are amended
from time to time in accordance with their terms.
 
“Transaction Loss” means an amount calculated pursuant to Section 7 as the loss
realized on a Program Bond or a Temporary Credit and Liquidity Facility.
 
“Trust” means a trust established by a GSE as a pass-through entity which holds
one or more issues of Bonds and, where appropriate, a Partial Guarantee.
 
“VRDO” means a variable rate demand obligation bond issued by an HFA
 
Section 2  General Statement.  Treasury and the GSEs will share Program Losses,
if any, realized on:


A-3



--------------------------------------------------------------------------------



 



(a) the principal of the New Issue Bonds backing GSE Securities issued from time
to time under the New Issue Bond Program; and
 
(b) the principal portion of all Credit Advances and Liquidity Advances made
from time to time under the Temporary Credit and Liquidity Facilities issued
under the Temporary Credit and Liquidity Facility Program.
 
Any losses incurred with respect to accrued but unpaid interest on any of the
New Issue Bonds backing the GSE Securities issued from time to time under the
New Issue Bond Program and on any Credit Advance or Liquidity Advance made from
time to time under the Temporary Credit and Liquidity Facilities issued under
the Temporary Credit and Liquidity Facility Program are not subject to sharing
with the GSEs and will be entirely borne by Treasury. No loss sharing shall
occur with respect to the Multifamily Credit Enhancement Program as a GSE will
have provided credit enhancement for such Bonds separately.
 
Section 3  GSE Only Shares in Losses for its Activities in Programs.  The
sharing of Program Losses will be structured between Treasury and each GSE
separately. A GSE will only share in Program Losses realized on the New Issue
Bonds backing the GSE Securities issued by that GSE and on losses realized on
that GSE’s portion of the Temporary Credit and Liquidity Facilities. Neither GSE
will share in Program Losses allocable to the other GSE.
 
Section 4  Allocation of Losses between Treasury and GSE.  Treasury will bear
all Program Losses realized on the New Issue Bond Program and the Temporary
Credit and Liquidity Facility Program up to the First Loss Limit (“First
Position Losses”). Each GSE will bear Program Losses, if any, realized on the
New Issue Bond Program and the Temporary Credit and Liquidity Facility Program
once the Program Losses, if any, realized by Treasury equal the First Loss Limit
(“Second Position Losses”).
 
Section 5  First Loss Limit.  With respect to a GSE, the First Loss Limit will
be 35% of the sum of:
 
(a) the aggregate original principal amount of all New Issue Bonds backing the
GSE Securities issued from time to time under the New Issue Bond Program by that
GSE; and
 
(b) the aggregate original principal portion of the Amount Available obligated
to be paid by each GSE in each Temporary Credit and Liquidity Facility issued
under the Temporary Credit and Liquidity Facility Program.
 
Such First Loss Limit may be adjusted by the GSEs and Treasury if the aggregate
amount under either (a) or (b) above is less than $10 billion, or upon the
obtaining or processing of information impacting the applicable Risk Ratings, or
such other material new information that affects risk, commercial
reasonableness, or safety and soundness under either the New Issue Bond Program
or the Temporary Credit and Liquidity Facility Program. Any such adjustment
shall be made in good faith by the GSEs and Treasury


A-4



--------------------------------------------------------------------------------



 



based upon objective thresholds factoring into, among other things, the
applicable Risk Ratings and the aggregate amounts set forth in (a) and
(b) above.
 
Section 6  When Transaction Loss is Calculated.
 
(a) New Issue Bond Program. Under the New Issue Bond Program, Transaction Loss
will be calculated separately with respect to each Program Bond upon twelve
(12) months after the first to occur of:
 
(1) the stated maturity date of the New Issue Bond;
 
(2) the date the New Issue Bond is fully redeemed;
 
(3) the date of acceleration of the New Issue Bond; or
 
(4) the date of mandatory tender in lieu of redemption of the New Issue Bond.
 
(b) Temporary Credit and Liquidity Facility Program. Under the Temporary Credit
and Liquidity Facility Program, Transaction Loss will be calculated for each
Temporary Credit and Liquidity Facility upon the last to occur of:
 
(1) the date the GSE has no further obligation under the Temporary Credit and
Liquidity Facility;
 
(2) the date all Bank Bonds, if any, are paid in full, remarketed or
redeemed; or
 
(3) twelve (12) months after the first to occur of:
 
(A) a Credit Advance remains unreimbursed;
 
(B) a Bank Bond is not paid or redeemed when due; or
 
(C) the GSE causes the acceleration, redemption or mandatory tender of the Bonds
upon the occurrence of an Event of Default under any of the Transaction
Documents.
 
Section 7  How Losses are Determined.
 
Transaction Losses will be calculated for a New Issue Bond or a Temporary Credit
and Liquidity Facility as follows:
 
(a) New Issue Bond Program. Under the New Issue Bond Program, a Transaction Loss
under a New Issue Bond is the amount of principal of such New Issue Bond then
due and unpaid as of the date that Transaction Loss is calculated. Any accrued
and unpaid interest and any interest on interest or interest on other unpaid
sums will not be included in Transaction Losses and will be borne solely by
Treasury.


A-5



--------------------------------------------------------------------------------



 



(b) Temporary Credit and Liquidity Facility Program. Under the Temporary Credit
and Liquidity Facility Program, a Transaction Loss under a Temporary Credit and
Liquidity Facility is:
 
(1) all amounts owing and unpaid by the HFA under the related Reimbursement
Agreement (relating to the principal portion of unreimbursed Credit Advances and
unreimbursed Liquidity Advances); less
 
(2) the sum of all amounts reimbursed, received or recovered on account of the
amounts owing under paragraph (1) above prior to the Loss Calculation Date.
 
The amount of any Transaction Loss will be allocated between unreimbursed Credit
Advances and unreimbursed Liquidity Advances (and the related Bank Bonds) on the
basis of the ratio of aggregate unreimbursed principal of the Credit Advances to
the aggregate unreimbursed principal of the Liquidity Advances.
 
Transaction Losses will be adjusted pursuant to the provisions of Sections 11
and 12.
 
(c) Calculation Rules. For purposes of determining Transaction Loss under the
New Issue Bond Program:
 
(1) Transaction Loss will be calculated only with respect to the Bonds actually
held by the related Trust. Any Bonds that were not acquired by the Trust shall
be excluded from the calculation of Transaction Loss.
 
(2) For purposes of calculating Transaction Loss, all payments made by the
trustee for the Bonds shall be applied as principal or interest as characterized
by the trustee for the Bonds in making such payment. Should the trustee for the
Bonds not characterize a payment as either principal or interest, then that
payment shall be characterized as required by the indenture or bond resolution
for the Bonds. If the trustee for the Bonds does not characterize the payment as
principal or interest and the related indenture or resolution contains no
relevant terms, then the payment shall be applied first to outstanding and
unpaid principal of the Bonds in the order of their stated maturity dates and
then to accrued and unpaid interest on the Bonds in the order of their stated
maturity dates.
 
Section 8  Procedure for Reporting a Transaction Loss.  Pursuant to the
timeframes set forth in Paragraph 6 above, the GSE will calculate, or cause to
be calculated, the amount of Transaction Loss, if any, realized on a New Issue
Bond or Temporary Credit and Liquidity Facility as provided in Paragraph 7
above.
 
Section 9  Reporting if No Transaction Loss Calculated.  If the calculation
prepared in accordance with Paragraph 7 above shows that no Transaction Loss was
realized, the GSE will provide or cause to be provided a statement to that
effect to Treasury within 90 days of the Loss Calculation Date.


A-6



--------------------------------------------------------------------------------



 



Section 10  Reporting if Transaction Loss Calculated; Payment of Second Position
Loss.
 
(a) Reconciliation. If the calculation shows that a Transaction Loss was
realized, the GSE will send a written reconciliation calculation to Treasury
within 90 days of the Loss Calculation Date which specifies:
 
(1) Transaction Identification: The New Issue Bond or Temporary Credit and
Liquidity Facility for which the reconciliation is made.
 
(2) Transaction Loss: The Transaction Loss realized on the New Issue Bond or
Temporary Credit and Liquidity Facility as of the Loss Calculation Date.
 
(3) Program Losses:
 
(A) Aggregate Program Losses (excluding only the Transaction Loss then just
calculated for the New Issue Bond or Temporary Credit and Liquidity Facility for
which the reconciliation is made); and
 
(B) Aggregate Program Losses realized as of the Loss Calculation Date (including
the Transaction Loss then just calculated for the New Issue Bond or Temporary
Credit and Liquidity Facility for which the reconciliation is made).
 
(4) The First Loss Limit.
 
(5) The amount of the First Loss Limit still to be borne by Treasury.
 
(b) First Position Losses. If the amount calculated in (a)(3)(B) is not more
than the First Loss Limit, then the Transaction Loss for the New Issue Bond or
Temporary Credit and Liquidity Facility for such reconciliation calculation is
fully First Position Losses.
 
(c) Partial First Position Losses; Partial Second Position Losses. If the amount
appearing in (a)(3)(A) is less than the First Loss Limit but the amount
calculated in (a)(3)(B) exceeds the First Loss Limit, then:
 
(1) the portion of the Transaction Loss equal to the difference between the
amount appearing in (a)(3)(A) and the First Loss Limit constitutes First
Position Losses; and
 
(2) the remaining portion of the Transaction Loss not allocated to the First
Position Losses constitutes Second Position Losses.
 
(d) Second Position Losses. If the amount appearing in (a)(3)(A) is more than
the First Loss Limit, then the entire Transaction Loss constitutes Second
Position Losses.


A-7



--------------------------------------------------------------------------------



 



(e) Loss Sharing Payment. The GSE will pay the amount of any Second Position
Losses (less all amounts previously paid by the GSE to Treasury as Second
Position Losses) to Treasury or its order not later than 90 days after the Loss
Calculation Date. Loss sharing payments made with respect to GSE Securities will
be made as a distribution under the GSE Security and all other loss sharing
payments will be paid to Treasury to such account as Treasury may require.
 
Section 11  Recoveries; Losses are Incurred But Not In Excess of the First Loss
Limit. This Section applies if a GSE has calculated that a Transaction Loss has
been realized with respect to one or more New Issue Bonds or Temporary Credit
and Liquidity Facilities but the amount of the aggregate Program Losses has not
exceeded the First Loss Limit. If one or more payments are received or other
amounts are received or recovered with respect to any New Issue Bond or
Temporary Credit and Liquidity Facility in respect of a Transaction Loss, then
all such amounts will be paid to Treasury and the related Transaction Loss and,
consequently, the aggregate Program Losses will be reduced by the amount of such
Recovery.
 
Section 12  Recoveries; Losses are Incurred Which Exceed the First Loss Limit.
This Section applies if a GSE has calculated that a Transaction Loss has been
realized with respect to one or more New Issue Bonds or Temporary Credit and
Liquidity Facilities, aggregate Program Losses exceed the First Loss Limit and
the GSE has paid any Second Position Losses to Treasury. If one or more payments
are received or other amounts are received or recovered with respect to any New
Issue Bond or Temporary Credit and Liquidity Facility in respect of a
Transaction Loss, then:
 
(a) the related Transaction Losses and, consequently, the aggregate Program
Losses will be reduced by the amount of such Recovery;
 
(b) the GSE shall be entitled to such payments and other amounts, but not in
excess of the amount of the Second Position Losses previously paid to
Treasury; and
 
(c) any excess available after the payment made in subparagraph (b) above shall
be paid to Treasury.
 
Section 13  Partial Guarantees of GSE Securities.  In order to evidence a GSE’s
loss sharing obligations with respect to the GSE Securities it issues, the GSE
will issue a partial guarantee to the related Trust (“Partial Guarantee”) for
Program Losses allocable to such GSE Securities. The GSE will make a payment
under a Partial Guarantee only under the circumstances set out in this Exhibit.
 
Section 14  Termination of Loss Sharing Upon Unwinding of GSE Security.  A GSE’s
loss sharing obligations and any related Partial Guarantee will automatically
terminate with respect to any New Issue Bonds or Bank Bonds and the related GSE
Security if Treasury causes a GSE Security to be unwound in exchange for the
underlying New Issue Bonds or Bank Bonds.


A-8



--------------------------------------------------------------------------------



 



EXHIBIT B
 
FUNDING NOTICE
 
U.S. Department of the Treasury
c/o JP Morgan Chase, as Treasury’s Financial Agent
 

  Re:       Temporary Credit and Liquidity Facility (“Credit and Liquidity
Facility”) relating to the Series of Bonds identified below (“Bonds”)

 
Agreement to Purchase Participation (“Participation Agreement”) by and among
U.S. Department of the Treasury (“Treasury”), Fannie Mae (“Fannie Mae”) and
Federal Home Loan Mortgage Corporation (“Freddie Mac”) (together, the “GSEs”).
 
Participation Certificate
Date:
Certificate No.:
 
Issuer:
 
Bond Series: [Enter Title of Bonds, Including Series Designation]
Bond Series CUSIP No.:
 
Ladies and Gentlemen:
 
The undersigned, a duly authorized signatory of [insert name of Program
Administrator] (“Program Administrator”), certifies to Treasury, with reference
to the Participation Agreement and the Participation Certificate, that:
 
(1) Demand for Advance Received from Bond Trustee. The bond trustee for the
Bonds has demanded an Advance from the GSEs under the Credit and Liquidity
Facility. A copy of the related Certificate is attached with this Funding
Notice. The Advance demanded by the Trustee:
 
(a) is a:
 
[Program Administrator: check applicable box or boxes]
 
o      Credit Advance (Debt Service Advance)
 
o      Liquidity Advance (Liquidity Advance or Mandatory Tender Advance
 
(b) must be paid by no later than 2:00 p.m. Eastern time on *[date].


B-1



--------------------------------------------------------------------------------



 



*[Program Administrator: Please insert the same date as you inserted in
Paragraph 1(b) above]
 
(2) Request for Funding. The Program Administrator, on behalf of the GSEs,
requests Treasury to make a Funding Payment to the GSEs on account of such
Advance in the total amount of $          . For your information, of the amount
requested:
 
(a) Fannie Mae: one-half or $      is for Fannie Mae; and
 
(b) Freddie Mac: one-half or $      is for Freddie Mac.
 
(3) When the Funding Payment Must be Made. The Funding Payment requested by this
Funding Notice must be made in immediately available funds not later than
3:00 p.m. Eastern time on [date].
 
(4) Where the Funding Payment Must be Made. Please pay the Funding Amount to the
Program Administrator by wire transfer of immediately available funds to:
 
[wire instructions]
 
 
Any capitalized, but undefined, term used in this Certificate is used as defined
in the Participation Agreement.
 
IN WITNESS WHEREOF, the Program Administrator has executed and delivered this
Funding Notice as of the            day of                ,           .
 
[Name of Program Administrator], as
Program Administrator
 
By: ____________________________________
Authorized Signatory


B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
 
FORM OF
PARTICIPATION CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES OF
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. ANY RESALE
OR TRANSFER OF THIS CERTIFICATE MAY NOT BE MADE.
 
THIS CERTIFICATE IS NOT GUARANTEED BY THE UNITED STATES AND DOES NOT CONSTITUTE
A DEBT OR OBLIGATION OF THE UNITED STATES OR ANY AGENCY OR INSTRUMENTALITY
THEREOF OTHER THAN, TO THE LIMITED EXTENT PROVIDED IN THE PARTICIPATION
AGREEMENT, FANNIE MAE AND FREDDIE MAC.
 
PARTICIPATION CERTIFICATE
 
Date:
 
Certificate No.:
 
A. General:
 
1. This Participation Certificate is issued in connection with the following
Temporary Credit and Liquidity Facility (“Temporary Credit and Liquidity
Facility”) issued by Fannie Mae and Freddie Mac:
 

                HFA               Temporary Credit and
Liquidity Facility Number               Temporary Credit and
Liquidity Facility Date               Stated Amount     $         Maximum Amount
Available
(specify principal and
interest component)     Principal: $
 
Interest: $        


 
The Temporary Credit and Liquidity Facility was issued with respect to the bonds
described in the attached Exhibit I.


C-1



--------------------------------------------------------------------------------



 



2. This Participation Certificate is issued pursuant to the Agreement to
Purchase Participation by and among Fannie Mae, Freddie Mac and Treasury dated
as of [Date] (“Participation Agreement”) and evidences the purchase by Treasury:
 
(a) of a Participation from Fannie Mae (“Fannie Mae”) in Fannie Mae’s portion of
the Temporary Credit and Liquidity Facility; and
 
(b) of a Participation from Federal Home Loan Mortgage Corporation (“Freddie
Mac”) in Freddie Mac’s portion of the Temporary Credit and Liquidity Facility.
 
B. Fannie Mae Portion of Temporary Credit and Liquidity Facility
 
1. Fannie Mae No.:
 
2. Treasury’s No.:
 
3. Treasury purchases from Fannie Mae and Fannie Mae sells to Treasury a
participation in Fannie Mae’s portion of the Temporary Credit and Liquidity
Facility as follows:
 

                Fannie Mae’s Stated Amount     $         Fannie Mae’s Amount
Available (specify principal
and interest component)     Principal: $
 
Interest: $         Portion Participation Amount     50%         Participation
Percentage     100%         Effective Date               Expiration Date        
     


 
4. Fees:
 

                Participation Fee Rate              


 
C. Freddie Mac Portion of Temporary Credit and Liquidity Facility
 
1. Freddie Mac No.:
 
2. Treasury’s No.:


C-2



--------------------------------------------------------------------------------



 



3. Treasury purchases from Freddie Mac and Freddie Mac sells to Treasury a
participation in Freddie Mac’s portion of the Temporary Credit and Liquidity
Facility as follows:
 

                Freddie Mac’s Stated Amount     $         Freddie Mac’s Amount
Available (specify principal
and interest component)     Principal: $
 
Interest: $         Portion Participation Amount     50%         Participation
Percentage     100%         Effective Date               Expiration Date        
     


 
4. Fees:
 

                Participation Fee Rate              


 
D. Miscellaneous
 
1. Capitalized terms used in this Participation Certificate and not otherwise
defined have the meaning given those terms in the Participation Agreement.
 
2. This Participation Certificate is not effective or valid for any purpose
until receipt by Fannie Mae, Freddie Mac and Treasury of a counterpart executed
by Fannie Mae, Freddie Mac and Treasury.
 
 

                      FANNIE MAE
 
           
 
                    By:                           Name:                        
  Title:                  
 
           
 
                    Date:                  




C-3



--------------------------------------------------------------------------------



 



 

                      FEDERAL HOME LOAN MORTGAGE CORPORATION
 
           
 
                    By:                           Name:                        
  Title:                  
 
           
 
                    Date:                  


 
 
Acknowledged and Accepted:
 

             
DEPARTMENT OF THE TREASURY
       
 
           
 
           
By:
                         
Name:
                         
Title:
                         
 
           
 
           
Date:
                         




C-4



--------------------------------------------------------------------------------



 



EXHIBIT I
to
PARTICIPATION CERTIFICATE
 
Description of Bonds


Ex. I-1